 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   WildEarth Guardians, et al.,                      No. CV-13-00392-TUC-DCB
10                  Plaintiffs,                        ORDER
11   v.
12   United States Department of Justice,
13                  Defendant.
14
15           This case proceeds here on remand with a directive from the Ninth Circuit Court of
16   Appeals that it be dismissed for lack of standing. The Mandate issued on December 17,
17   2018.
18           Accordingly,
19           IT IS ORDERED that this matter is dismissed for lack of standing.
20           IT IS FURTHER ORDERED that the Clerk of the Court shall enter Judgment for
21   Defendant, accordingly.
22           Dated this 19th day of December, 2018.
23
24
25
26
27
28
